DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 has been considered by the examiner.

Claim Objections
Claims 1-3 objected to because of the following informalities:  
Claim 1, line 18 recites “a first connection fluid tube disposed on the first control valve”.
While it is generally understood what is meant by a fluid tube “disposed on the first control valve” in light of applicant’s disclosure (the first valve comprises the fluid tube), it may be more appropriate to revise limitation to state –a first connection fluid tube disposed in the first control valve--. There may be a difference between “disposed on” versus “disposed in” because of some nuance. 


	 Claim 1, line 21 recites “the second connection fluid tube being disposed on the first control valve”.
While it is generally understood what is meant by a fluid tube “disposed on the first control valve” in light of applicant’s disclosure (the first valve comprises the fluid tube), it may be more appropriate to revise limitation to state –the second connection fluid tube disposed in the first control valve--. There may be a difference between “disposed on” versus “disposed in” because of some nuance.
Alternatively, the language could be revised to recite –the first control valve includes a second connection fluid tube— to entirely avoid the nuance between stating “disposed on” versus “disposed in”.

	Claim 1, line 28 and 29, recites “throttle disposed on”. This could be revised to 
--throttle disposed in--. 
Alternatively, “a first throttle disposed on the first branching fluid tube” could be revised to recite –wherein the first branching fluid tube includes a first throttle—
and “a second throttle disposed on the second branching fluid tube” could be revised to recite –wherein the second branching tube includes a second throttle—
to entirely avoid the nuance between stating “disposed on” versus “disposed in”.


	
	Claim 3 recites “check valve being configured to allow the operation fluid discharged from the first control valve to flow and to block the operation fluid not to flow towards the first control valve”.
	While it is generally understood what is being claimed in light of applicant’s disclosure and the well-known function of check valves, this claim language could be improved by revising it to read –check valve being configured to allow the operation fluid discharged from the first control valve to flow and configured to block the operation fluid from flowing towards the first control valve— or to something similar. The recitation of “to block the operation fluid not to flow” is not grammatically smooth.

	Claim 2 is objected to because it depends from claim 1 which is objected to.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3 are allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art does not disclose nor render obvious a hydraulic system in which return fluid from a first hydraulic device flows through a first control valve to a downstream second control valve that controls a second hydraulic device, wherein the first control valve has two connection tubes that flow fluid to a supply tube leading to the second control valve, each connection tube having a branching fluid tube connected to a discharge fluid tube with each branching fluid tube having a throttle disposed therein, wherein one throttle is larger than the other throttle, as claimed in claim 1. The smaller second throttle allows less return fluid flow to the discharge line during stretching of the boom cylinder when compared to the amount of return fluid flow through the first throttle during shortening of the boom cylinder. This makes the flow rate of fluid supplied to the supply fluid tube that flows fluid towards the second control valve from the first control valve to be substantially equivalent when the first control valve is in both the boom cylinder shortening and stretching control positions. 
Claims 2-3 are allowable because they depend from allowable claim 1.
The closest prior art is Miki (US 8607821) which discloses all of claim 1 except for the limitation of the second throttle in the second branching tube being smaller than the first throttle in the first branching tube00. There is insufficient rationale to modify the prior art to use two different sized orifices in the manner claimed to reach the claimed invention absent impermissible hindsight. While other prior art disclose circuits in that use the return fluid of one hydraulic actuator as supply fluid for a downstream hydraulic valve/actuator, the prior art does not disclose nor render obvious the combination of this .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coombs et al. (US 2013/0318958) and Kinugawa et al. (US 2013/0036729) disclose hydraulic systems in which return fluid from a first actuator is directed towards a downstream second control valve via a first control valve.

This application is in condition for allowance except for the following formal matters: 
See claim objections above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN T NGUYEN/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             	September 8, 2021